Citation Nr: 0710379	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which service connection for PTSD 
was granted and a 50 percent disability rating was assigned.  

In a March 1999 decision, the veteran was denied service 
connection for PTSD.  In April 1999, the veteran submitted 
medical evidence of a diagnosis of PTSD and details about the 
stressor events experienced during service.  Since that new 
and material evidence was submitted by the veteran within the 
appeal period from the March 1999 decision, the evidence is 
deemed to have been filed in connection with the veteran's 
earlier claim.  See 38 C.F.R. § 3.156(b) (2006).  The 
veteran's current appeal from the December 2000 decision is 
therefore an appeal from the original claim for service 
connection for PTSD.    

In September 2002, the RO increased the veteran's disability 
rating to 70 percent from the date (October 5, 1998) of the 
original claim.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran has not experienced delusions or 
hallucinations but he is hypervigilant.  

2.  The veteran performs the activities of daily living 
(appearing appropriately groomed and dressed), is oriented as 
to time and place, and has intact short- and long-term 
memory.  

3.  The veteran's insight and judgment are fair.  

4.  The veteran's speech is low in volume and as of 
November 2006, has become low in production. 

5.  Before June 2003, the veteran complained of difficulty in 
concentration, but could perform simple, repetitive tasks, 
follow instructions, and tolerate contact with co-workers; 
since June 2003, the veteran has demonstrated hyperarousal, 
has failed to sustain concentration or persistence in simple 
or detailed tasks, has had difficulty in maintaining eye 
contact, has experienced frequent racing thoughts that have 
made it difficult for him to relax, and has failed to carry 
out complex instructions.  

6.  The veteran now has no recreational activities and no 
friends so that he is severely isolated socially, spending 
most of his time in his bedroom.  

7.  Prior to September 2003, the veteran identified no 
suicidal ideations; since then, he has had a sense of 
hopelessness about the future and has had frequent suicidal 
ideations with no attempts.  

8.  The veteran's last day of employment was December 29, 
2001.  

9.  December 30, 2001, was the effective date of the 
veteran's disability benefits from the Social Security 
Administration (SSA) and was the effective date of VA's grant 
of total disability due to individual unemployability.  

10.  The veteran has manifested total occupational and social 
impairment due to his PTSD symptoms since December 30, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD higher than 
70 percent are not met prior to December 30, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006). 

2.  The criteria for a disability rating of 100 percent for 
PTSD have been met from December 30, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002) 38 C.F.R. §§  3.321, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  But where, as here, entitlement to compensation 
has been established, but a higher initial disability rating 
is at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  As 
discussed below, a rating higher than the 70 percent rating 
assigned by the RO is not warranted prior to December 30, 
2001, but thereafter a 100 percent rating is supported by 
this record.  

Diagnostic Code 9411 provides that criteria in the General 
Rating Formula for Mental Disorders should be used for 
evaluating a PTSD disability.  38 C.F.R. § 4.130.  That 
formula provides for only one rating higher than the 
70 percent rating assigned by RO.  A 100 percent rating is 
available for total occupational and social impairment, due 
to such symptoms as: (1) persistent delusions or 
hallucinations; (2) intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); (3) disorientation to time or place; 
(4) memory loss for names of close relatives, own occupation, 
or own name; (5) grossly inappropriate behavior; (6) gross 
impairment in thought processes or 
communications; (7) persistent danger of hurting self or 
others.  38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders) (reordered, numbers added).  

The first five symptoms listed above have never been 
manifested by the veteran.  He has not had delusions or 
hallucinations.  Although his wife and he have submitted 
several statements about his condition, there is no evidence 
in the record that the veteran has difficulty in performing 
activities of daily living.  Indeed, at all medical 
appointments, he has been described as well-groomed.  He also 
performs some household tasks.  All examiners have found him 
oriented as to time and place.  His short- and long-term 
memory has remained intact.  And no examiner has noted any 
grossly inappropriate behavior. 

As to the sixth criteria of Diagnostic Code 9411 as listed 
above, some of those symptoms appear to have changed somewhat 
during the adjudication of the veteran's claim.  The 
veteran's speech has consistently been described as low tone, 
but the February 2006 C&P examiner noted the veteran's low 
production of speech and his difficulty in describing his 
feelings.  The examiner also noted that the veteran reported 
chronic racing thoughts, and added that the racing thoughts 
probably affected his presentation.  The April 2002 C&P 
examiner, however, noted no impairment of thought process.  
But at the December 2003 evaluation by the Social Security 
Administration (SSA), the examiner found he could do 
repetitive simple tasks with difficulty, but he could not 
carry out complex instructions.  Six months later, the 
December SSA examiner noted that he was not able to sustain 
concentration and persistence long enough for detailed, or 
for simple, tasks.  The February 2006 C&P examiner noted his 
significant hyperarousal.  
 
With respect to the last set of criteria under Diagnostic 
Code 9411, prior to September 2003, the examiners recorded 
that the veteran had no suicidal ideation.  But the 
September 2003 examiner noted that the veteran had frequent 
suicidal ideation but no attempts at suicide.  Similarly, at 
the February 2006 examination, the veteran refused to discuss 
the topic of suicide, but the examiner strongly suspected 
that this was a real option that the veteran was trying to 
control.   

Those two sets of changing symptoms, alone, might not be 
enough to warrant an increased rating.  But in assessing the 
evidence of record, the GAF score serves as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), p. 32).  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Ibid.  A GAF score of 
41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid. 

When the veteran filed his claim, his GAF scores ranged from 
49 to 55, which reflected moderate symptoms of PTSD.  But 
since September 2003, the veteran's GAF scores have ranged 
from 40 to 47, which reflect serious impairment in the 
veteran's social and occupational functioning, with the 
exception of a GAF of 55 assigned by a licensed clinical 
social worker at his examination in May 2005.  The Board 
places more weight in this instance on the GAF scores 
assigned in the VA treatment records by a staff psychiatrist.

Other evidence in the record supports the conclusion that the 
veteran now experiences total social and employment 
impairment.  The examiners since September 2003 have made 
observations about the veteran's inability to function 
socially or to hold a job.  See November 2006 C&P report 
addendum (the veteran is unemployable due to PTSD); 
February 2006 C&P report (the veteran has no recreational 
activities or friends; he is permanently and totally disabled 
and unemployable); December 2003 SSA report (severe 
impairment from PTSD with severe social isolation); 
September 2003 C&P report (panic attacks severely limit his 
employment).  The veteran lost his job on December 29, 2001.  
The SSA granted disability benefits that were effective 
December 30, 2001.  Based on all the described evidence, the 
RO granted the veteran total disability due to individual 
unemployability, effective December 30, 2001.  

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders.  But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) 
(comments accompanying amendments to the schedule of criteria 
for mental disorders).  The severity of the effects of a 
mental disorder determines the rating, and to be assigned a 
100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  Given the comments 
of the examiners, the veteran's GAF scores, and his worsening 
symptoms, the record now more nearly approximates total 
occupational and social impairment than just a deficiency in 
occupational and social impairment contemplated in a 
70 percent disability rating.  See 38 C.F.R. § 4.7 (when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  

It is not possible to pinpoint with precision when the 
veteran's disability increased in severity sufficiently to 
warrant a 100 percent rating.  Certainly, before December 30, 
2001, since the veteran was employed and engaged in social 
interaction at his job and since the record does not reflect 
the existence of any of the 7 listed symptoms for a 
100 percent rating before that date, no increased rating is 
warranted prior to December 30, 2001.  

Similarly, the record supports an increased rating from the 
time of the September 2003 C&P examination, because the 
veteran's GAF scores were from that time consistently in the 
low to mid 40's, his symptoms in two categories of the 
100 percent rating criteria had worsened, and the examiners 
were recording how severely his disability was impairing his 
social interaction and employment.  

For the period from December 30, 2001 until September 23, 
2003, the evidence is much less clear.  There are no C&P 
mental health examinations during that period.  At the 
veteran's periodic visits to the VA medical facility to renew 
his PTSD medications, his GAF scores ranged from 45 to 65.  
The June 2003 SSA examiner noted that the veteran could not 
carry out complex instructions and could do repetitive tasks 
only with difficulty.  But he also determined that the 
veteran could relate to supervisors and maintain acceptable 
behavior in a job that involved things rather than dealing 
with the public.  The veteran stated that despite 31 years as 
a meat cutter, after he lost his job in December 2001, his 
former employer would not hire him again.  The Social 
Security Administration granted the veteran's disability 
benefits as of December 30, 2001, the date following his last 
day of employment.  The RO granted total disability based on 
individual unemployability as of that same date.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent with the facts shown in 
every case.  38 C.F.R. § 4.3.  When after careful 
consideration of all the assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  Ibid.  38 U.S.C.A. 
§ 5107(b).  Resolving reasonable doubt in the claimant's 
favor, an increase to 100 percent is granted from 
December 30, 2001.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the veteran was not sent notice about the 
evidence needed to establish service connection before the RO 
decision that is the basis of this appeal.  Since service 
connection was granted in December 2000 (just three weeks 
after 38 U.S.C.A. § 5103 was enacted), the veteran was not 
prejudiced by that lack of notice.  After the veteran filed 
his notice of disagreement as to the assigned disability 
rating, the RO send a March 2002 letter that explained what 
evidence was needed to substantiate an increased rating claim 
and identified specific documents that would be helpful in 
substantiating his claim.  That March 2002 letter, however, 
did not address everything required by 38 U.S.C.A. § 5103 and 
of 38 C.F.R. § 3.159(b).  

After the appeal was remanded by the Board, the May 2004 
letter to the veteran 
described the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA had collected 
and was collecting, identified what evidence might be helpful 
in establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  Although that letter did not address what evidence 
was necessary with respect to the rating criteria for PTSD or 
the effective date of a disability award, the veteran was 
sent that information in a November 2006 letter, two months 
before the appeal was certified again to this Board.  The 
rating criteria had also been provided to the veteran in the 
September 2002 statement of the case.  

The veteran has not raised any notice errors on appeal.  And 
since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by those errors.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder, obtaining the medical treatment 
records from VA facilities and all private practitioners 
identified by the veteran, and by conducting C&P 
examinations.  


ORDER

A disability rating for PTSD higher than 70 percent is denied 
prior to December 30, 2001.  A schedular disability rating of 
100 percent for PTSD is granted from December 30, 2001.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


